Citation Nr: 0506352	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  03-36 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for an asbestos-related 
lung disease, to include asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant-veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel

INTRODUCTION

The veteran served on active duty from January 1956 to March 
1960.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi, which denied service connection for 
asbestosis.

The Board points out that although the claim on appeal has 
been characterized as one of entitlement to service 
connection for asbestosis, VA fully developed the claim of 
entitlement to service connection for an asbestos-related 
lung disability, to include asbestosis, as evidence obtained 
was not limited to evidence regarding asbestosis alone.  
Additionally, in denying the claim of service connection for 
asbestosis, the RO also specifically addressed the diagnosis 
of an asbestos-related pleural disease.  The veteran appealed 
that rating decision; the Board finds that it has 
jurisdiction over the entire claim and recharacterizes the 
issue as set forth on the title page of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran developed an asbestos-related pleural disease 
as a consequence of being exposed to asbestos during his 
period of service in the United States Navy.

3.  The veteran does not have a diagnosis of asbestosis.




CONCLUSION OF LAW

Asbestos-related pleural disease was incurred as a 
consequence of active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  

The veteran served on various ships in the United States Navy 
for over three years and is presumed to have been exposed to 
asbestos as the ships in the Navy's fleet during the time of 
the veteran's service are known to have been asbestos-laden.  
The veteran worked in nuclear plants following his period of 
service and was exposed to various abrasives, solvents, lead 
and dust.  He has not had any post-service exposure to 
asbestos.

The medical evidence includes a private radiology report 
dated in January 1997 with chest x-rays interpreted as 
suggestive of previous asbestos exposure and consistent with 
asbestos-related pleural disease.  There was also a mild 
diffuse interstitial pattern consistent with asbestos-related 
parenchymal fibrosis (asbestosis).  Chest x-rays performed in 
February 2002 by another private physician showed bilateral 
interstitial fibrosis consistent with asbestosis, silicosis, 
and coal miners' pneumoconiosis, as well as bilateral pleural 
disease consistent with asbestos-related disease.

In April 2003, the veteran underwent VA examination and 
complained of shortness of breath and related having a 
diagnosis of asbestosis.  X-rays showed evidence of pleural 
disease without asbestosis and pulmonary function studies 
were interpreted as normal.  The examiner noted that the 
veteran had a history of exposure to asbestos but no clinical 
or radiological evidence of asbestosis at the time of 
examination.  The examiner recommended a paleontologist 
examination and opinion regarding possible asbestos exposure 
and pulmonary asbestosis.

The record also contains a July 2003 report of a VA 
pulmonologist evaluation, based on review of the veteran's 
claims folder, medical record, chest x-rays, and pulmonary 
function tests.  The pulmonologist's impression was that 
there was no evidence of significant asbestosis either 
radiographically or by pulmonary function testing.  He added 
that the veteran did have some pleural disease likely related 
to asbestos exposure.  The examiner characterized the pleural 
disease as benign.  The examiner further opined that the 
veteran did not have asbestosis.

The veteran underwent evaluation by a private pulmonologist 
in April and May 2004.  X-rays were again taken and pulmonary 
function studies performed.  The physician accepted the 
history as given by the veteran that he was exposed to 
asbestos during service in the late 1950's.  Following a 
complete examination and evaluation of the clinical testing, 
the physician opined that the veteran had an asbestos-
mediated pleural disease without significant asbestosis as 
well as mild chronic obstructive pulmonary disease.

The veteran testified before a Decision Review Officer at the 
RO in May 2004 that he was exposed to asbestos during service 
and that he believed his current complaints of shortness of 
breath and fatigue were a result of that exposure.  He 
reiterated his claim that he had a current lung disability 
due to in-service exposure to asbestos and that he believed 
that he had been diagnosed as having asbestosis by private 
physicians.  The veteran further testified that his lung 
problems began in approximately 1993, that he thought he was 
having a heart attack but found out that he had asbestos in 
his lungs and pleural disease.

VA treatment records include periodic complaints of shortness 
of breath with a history as outlined above.  There is no 
diagnosis of asbestosis in the treatment records.  The 
veteran is, however, treated for a pleural disease.

The Board notes at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

Given the evidence as outlined above, the Board accepts that 
the veteran's exposure to asbestos was during his period of 
service.  He did not enter the Navy with a respiratory 
disability and he did not have such a disability upon 
discharge from service.  The veteran does not currently have 
a diagnosis of asbestosis.  The medical evidence clearly 
shows, however, that the veteran currently has an asbestos-
related pleural disease.  Thus, when resolving all reasonable 
doubt in favor of the veteran, the Board finds that the 
diagnosed asbestos-related pleural disease was incurred as a 
result of exposure to asbestos during active service.

The Board specifically points out that the medical evidence 
does not support a diagnosis of asbestosis.  There are 
medical findings suggestive of asbestosis, but the one 
medical opinion of record supported by a review of all of the 
veteran's medical records is that the veteran does not have 
asbestosis.  Additionally, the most recent medical evidence 
submitted by the veteran from a private pulmonologist 
includes the diagnosis of asbestos-related pleural disease 
and specifically points out that there is no significant 
asbestosis; the specialist specifically did not diagnose 
asbestosis.  Without a diagnosis of asbestosis, service 
connection cannot be granted for that disorder.  Nonetheless, 
the veteran's appeal is granted, as the Board finds that an 
asbestos-related pleural disease is service-connected.


Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), which addressed the timing and content of proper VCAA 
notice.  Following a complete review of the record evidence, 
the Board finds, for the reasons expressed immediately below, 
that the development of the claim here on appeal has 
proceeded in accordance with the law and regulations. 

Duty to Notify 

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in a 
letter dated in August 2002.  The Board finds that the 
information provided to the veteran specifically satisfied 
the requirements of 38 U.S.C.A. Section 5103 in that he was 
clearly notified of the evidence necessary to substantiate 
his claim of entitlement to service connection for an 
asbestos-related disorder and the responsibilities of VA and 
the veteran in obtaining evidence.  The letter stated that 
(1) the evidence needed to substantiate the veteran's claim 
was, among other things, evidence that the veteran currently 
had a disability as a result of an inservice injury or 
disease, (2) VA would obtain relevant records from any 
Federal agency and relevant records identified by the 
veteran, and (3) the veteran is responsible for supplying VA 
with sufficient information to obtain relevant records on his 
behalf and is ultimately responsible for submitting all 
relevant evidence not in the possession of a Federal 
department or agency.  The Board notes that although the 
Court in Pelegrini I and again in Pelegrini II indicated that 
there was a fourth element of notification, VA General 
Counsel rendered a Precedential Opinion in February 2004, 
finding that 38 U.S.C. Section 5103(a) does not require VA to 
seek evidence from a claimant other than that identified by 
VA as necessary to substantiate the claim.  See VAOPGCPREC 1-
2004 (Feb. 24, 2004).  

The Board notes that the notice sent to the veteran in August 
2002 did not limit its scope to evidence needed to 
substantiate a claim of entitlement to service connection for 
asbestosis.  The letter specifically referred to evidence 
needed to consider a claim for disability benefits based upon 
exposure to asbestos.  Thus, under these circumstances, the 
Board finds that the notification requirement of the VCAA has 
been satisfied.  

Duty to Assist

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence, affording him physical examinations, 
and requesting a medical opinion as to the existence of an 
asbestos-related disability.  It appears that all known and 
available records relevant to the issue here on appeal have 
been obtained and are associated with the veteran's claims 
file, and the veteran does not appear to contend otherwise.  
Furthermore, the veteran testified before a Decision Review 
Officer in May 2004 and withdrew his request to testify 
before the Board in August 2004.

Again, the Board points out that although the claim on appeal 
was previously characterized as one of entitlement to service 
connection for asbestosis, the Board finds that VA fully 
developed the claim of entitlement to service connection for 
an asbestos-related lung disability, to include asbestosis, 
as evidence obtained was not limited to evidence regarding 
asbestosis.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA and the applicable implementing 
regulations.  


ORDER

Service connection for an asbestos-related pleural disease is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


